Citation Nr: 1224840	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The Veteran served on active duty from November 1972 to March 1973, with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) thereafter in the Army National Guard until his retirement in April 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and hypertension.


FINDINGS OF FACT

1.  The objective clinical evidence does not establish onset of bilateral hearing loss during active duty, a definitive link between bilateral hearing loss and a specific event occurring during documented periods of ACDUTRA or INACDUTRA, or a permanent worsening of bilateral hearing loss beyond its normal clinical progression during documented periods of ACDUTRA or INACDUTRA.

2.  The objective clinical evidence does not establish onset of tinnitus during active duty, a definitive link between tinnitus and a specific event occurring during documented periods of ACDUTRA or INACDUTRA, or a permanent worsening of tinnitus beyond its normal clinical progression during documented periods of ACDUTRA or INACDUTRA.

3.  The objective clinical evidence does not establish onset of hypertension during active duty, a definitive link between hypertension and a specific event occurring during documented periods of ACDUTRA or INACDUTRA, or a permanent worsening of hypertension beyond its normal clinical progression during documented periods of ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred, nor is it presumed to have been incurred in active service, and was not incurred in or aggravated by ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24)(B), (C), 1110, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was not incurred, nor is it presumed to have been incurred in active service, and was not incurred in or aggravated by ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24)(B), (C), 1110, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Hypertension was not incurred, nor is it presumed to have been incurred in active service, and was not incurred in or aggravated by ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24)(B), (C), 1110, 1153 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claims on appeal which will be decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in her possession that pertains to the claim was removed from the regulation.

The service connection claims decided herein stem from the Veteran's application for VA compensation for hearing loss, tinnitus, and hypertension, which was filed in November 2005.  In response, VCAA notice letters addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims were dispatched to the Veteran shortly afterwards, in January 2006 and April 2006, which collectively addressed the matters on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As this notice preceded the initial adjudication of the Veteran's hearing loss, tinnitus, and hypertension claims in the October 2006 rating decision currently on appeal, there is no procedural defect regarding timing of notice with respect to these issues.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the Veteran's service personnel and treatment records from his period of active duty and his available Army National Guard service have been obtained and associated with the claims file.  In this regard, a substantial portion of the claimant's National Guard and active service medical records have apparently been lost.  An October 2007 VA memorandum made a formal finding of the unavailability of a substantial portion the Veteran's National Guard and active service medical records pertaining to the period from November 9, 1972 to March 7, 2007.  The Board finds that VA has undertaken all reasonable efforts in good faith to obtain the available records from the National Guard and thus no further development in this regard is warranted as further search would be both fruitless and a needless expenditure of Federal government resources.  Otherwise, the evidence includes available National Guard records and private and VA medical records pertinent to the period from 1984 to 2010, which pertain to the Veteran's treatment for bilateral hearing loss, tinnitus, and hypertension.  The Veteran has not otherwise indicated that there is additional relevant evidence that is not presently associated with his claims file.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claims up to the time when the case was received by the Board in May 2012, and that neither the Veteran nor his representative have indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to the issues decided herein.  

Although the Veteran was not provided with a VA examination addressing the service connection claims decided herein, this deficit does not render the existing record unusable for purposes of adjudicating these claims on the merits.  The Board is mindful of the test prescribed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing these specific matters is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claim and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the credible evidence does not establish an in-service event, injury, or disease relating his current tinnitus symptoms and diagnosed bilateral hearing loss and hypertension to active or National Guard service.  Thus, the second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing these claims does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the hearing loss, tinnitus, and hypertension claims, such that remanding the case for an examination to address these matters would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Furthermore, in situations such as in the present appeal, where substantial portions of the Veteran's National Guard and active service medical records are presumed to have been lost, VA has a heightened obligation to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board is mindful of the Court's ruling that it may not consider the absence of evidence - in this case, the lost National Guard and active service medical records - as substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

Service connection laws and regulations.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of subjectively perceived diminished hearing, complaints of ringing ears, or notations of elevated blood pressure in active service will permit service connection for hearing loss, tinnitus, and/or hypertensive vascular disease as a chronic disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss and tinnitus as an organic disease of the nervous system, and hypertension are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The records establish that following his period of active duty from November 1972 to March 1973, the Veteran was a member of the Army National Guard in a unit based in Missouri.  While a member of the National Guard, he was obligated to serve on periods of ACDUTRA and INACDUTRA.  As pertinent to the facts specific to the Veteran's individual case, active service is defined as any period of active duty (38 U.S.C.A. § 101(24)(A)); ACDUTRA during which disability or death was the result of a disease or injury incurred or aggravated in the line of duty (38 U.S.C.A. § 101(24)(B)); and any period of INACDUTRA during which disability or death was the result of an injury incurred or aggravated in the line of duty; or from an acute myocardial infarction, a cardiac arrest, or cerebrovascular accident occurring during such training (38 U.S.C.A. § 101(24)(C)).

(a.)  Entitlement to service connection for bilateral hearing loss and tinnitus.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or  4,000 Hertz are 26 decibels or greater; and the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The report of a January 2007 VA audiological consultation and audiometric test shows that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
70
80
LEFT
5
10
15
40
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percentage in the left ear.  The diagnosis was asymmetric bilateral high frequency sensorineural hearing loss, characterized as moderately severe to severe in the right ear and mild to moderate in the left ear. With excellent speech understanding, bilaterally.

The Board finds that the clinical evidence demonstrates that the Veteran presently has a bilateral hearing loss condition that meets the criteria under 38 C.F.R. § 3.385 for a disability for VA compensation purposes.  

As relevant, the Veteran's DD-214 showing honorable active service from November 1972 to March 1973 reflects that his military occupational specialty was as a clerk typist.  Although his service medical records are unavailable for this period of active duty, in a written statement dated in January 2006, the Veteran reported that his missing National Guard service medical records reflected onset of hearing loss and, by association, tinnitus, in the early part of the 1980's.  The Board finds that the Veteran is credible to report his own clinical history regarding the approximate year of onset of his claimed hearing loss and tinnitus as he is referencing a clinical record and not presenting a self-diagnosis of hearing loss and tinnitus that is outside of his competence to make.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As this evidence places time of onset of these audiological disabilities well outside his period of active service from November 1972 to March 1973, and also beyond the one-year presumptive period for service connection for hearing loss and tinnitus as organic diseases of the nervous system manifest to a compensable degree, no nexus to active service is established.  Furthermore, an overview of the clinical evidence pertaining to the Veteran's post-service treatment for hearing loss and tinnitus contains no objective opinion linking these disabilities to the aforementioned period of active service.  

The Board notes that in addition to his military occupational specialty as a clerical specialist in service, the Veteran's post-service career was as a corrections officer.  To the extent that the Veteran seeks to establish a link between his active duty and his bilateral hearing loss and tinnitus based on his own assertion that these disabilities were caused by alleged in-service exposure to acoustic trauma, the Board notes that nothing in the record shows that the Veteran possesses formal medical training in audiology, otolaryngology, and/or neurology.  He therefore lacks the competence to be able to present a self-diagnose of hearing loss and tinnitus, much less present an opinion regarding their etiology or causation.  As such, his statements in this regard are entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In view of the foregoing discussion, the Board finds that the weight of the evidence does not objectively demonstrate a nexus between the Veteran's period of active service from November 1972 to March 1973 with his current bilateral hearing loss and tinnitus diagnoses, such that service connection can be awarded on a direct or presumptive basis for these disabilities.

Next, the Board must consider the Veteran's assertion that his current bilateral hearing loss and tinnitus had their onset during his multiple periods of ACDUTRA and INACDUTRA in the Army National Guard.  The Veteran contends that he was exposed to loud noise during these periods, which caused him to develop chronic bilateral hearing loss and tinnitus in the early 1980's.  The available National Guard service medical records for the period from 1992 - 2001 include the reports of periodic and annual medical examinations conducted to determine that the Veteran was medically qualified for retention in the National Guard.  The examination reports show that the Veteran was noted to have chronic bilateral high frequency sensorineural hearing loss, for which he was placed on permanent physical profile.  The records also indicate that he was provided with hearing protection when his duties required that he work in noisy conditions.  Tinnitus is not indicated in these records.  

The Board finds as a factual matter that the available National Guard service medical records do not demonstrate that the Veteran's bilateral sensorineural hearing loss and tinnitus were actually incurred during a period of ACDUTRA or INACDUTRA, but rather that hearing loss was a disabling condition noted as incidental to his membership in the National Guard and tinnitus was not noted as a disabling clinical condition at all in these records.  There is also no clinical indication that his bilateral hearing loss was aggravated, which is to say that it underwent a permanent worsening beyond its normal clinical progression, by his periods of ACDUTRA or INACDUTRA.  In fact, if anything, it appears that the National Guard took special measures to prevent such aggravation by placing the Veteran on permanent physical profile in recognition of his bilateral hearing loss and providing him with hearing protection.

To the extent that the Veteran seeks to establish direct onset of bilateral hearing loss and tinnitus during his periods of ACDUTRA and/or INACDUTRA based on his own testimony and statements regarding such a history, the Board notes that he alleges onset of these disabilities in the early 1980's, but has not presented any precise date when such onset occurred that was specifically coincident with a period of ACDUTRA or INACDUTRA.  In any case, as the available objective clinical evidence indicates no such incidence of onset, thereby contradicting the Veteran's assertion of onset during a specific period of ACDUTRA or INACDUTRA, the Board finds his statements in this regard to be lacking in credibility.  As such, the Board cannot concede onset of either bilateral hearing loss or tinnitus during any of the Veteran's periods of ACDUTRA or INACDUTRA, much less aggravation of these disabilities by ACDUTRA or INACDUTRA.

In view of the foregoing discussion, the Board concludes that the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
 
(b.)  Entitlement to service connection for hypertension.

As relevant, although the Veteran's service medical records are unavailable for this period of active duty, in a written statement dated in January 2006, the Veteran reported that his missing National Guard service medical records reflected onset of hypertension in the early part of the 1980's.  The Board finds that the Veteran is credible to report his own clinical history regarding approximate year of onset of his claimed hypertension as he is referencing a clinical record and not presenting a self-diagnosis of hypertension that is outside of his competence to make.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As this evidence places time of onset of hypertension well outside his period of active service from November 1972 to March 1973, and also beyond the one-year presumptive period for service connection for hypertension manifest to a compensable degree, no nexus to active service is established.  Furthermore, an overview of the clinical evidence pertaining to the Veteran's post-service treatment for hypertension contains no objective opinion linking this vascular disease to the aforementioned period of active service.  In view of the foregoing discussion, the Board finds that the weight of the evidence does not objectively demonstrate a nexus between the Veteran's period of active service from November 1972 to March 1973 with his hypertension, such that service connection can be awarded on a direct or presumptive basis.

With regard to the Veteran's contention that onset of his hypertension occurred during one of his multiple periods of ACDUTRA and INACDUTRA in the Army National Guard, the available National Guard service medical records for the period from 1992 - 2001 include the reports of periodic and annual medical examinations conducted to determine that the Veteran was medically qualified for retention in the National Guard, which reflect that the Veteran was noted to have hypertension, for which he was placed on permanent physical profile.  The available National Guard records, as well as contemporaneous VA and private medical treatment records, also consistently indicate that the Veteran's hypertension was well-controlled with medication.  

The Board finds as a factual matter that the available National Guard service medical records do not demonstrate that the Veteran's hypertension was actually incurred during a period of ACDUTRA or INACDUTRA, but rather that his hypertension was a disabling condition noted as incidental to his membership in the National Guard.  There is also no clinical indication that his hypertension was aggravated, which is to say that it underwent a permanent worsening beyond its normal clinical progression, by his periods of ACDUTRA or INACDUTRA as the contemporaneous clinical records repeatedly note that his hypertension was well-controlled with medication.

To the extent that the Veteran seeks to establish direct onset of hypertension during his periods of ACDUTRA and/or INACDUTRA based on his own testimony and statements regarding such a history, the Board notes that he alleges onset of hypertension in the early 1980's, but has not presented any precise date when such onset occurred that was specifically coincident with a period of ACDUTRA or INACDUTRA.  As the available objective clinical evidence indicates no such incidence of onset, thereby contradicting the Veteran's assertion of onset during a specific period of ACDUTRA or INACDUTRA, the Board finds his statements in this regard to be lacking in credibility.  As such, the Board cannot concede onset of hypertension during any of the Veteran's periods of ACDUTRA or INACDUTRA, much less aggravation of his hypertensive vascular disease by ACDUTRA or INACDUTRA.  Also, as previously stated, the Veteran is not a trained medical professional.  He therefore lacks the competence to present an opinion regarding the etiology of his hypertension or to state that his hypertension had its clinical onset during active service, ACDUTRA, or INACDUTRA.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)

Therefore, in view of the foregoing discussion, the Board concludes that the Veteran's claim of entitlement to service connection for hypertension must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


